Citation Nr: 0637945	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  99-11 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from February 1, 1999, 
through February 11, 1999.

2.  Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred on February 23, 1999.

3.  Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred on January 29, 1999.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from July 1944 to March 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 decision of the Albany, 
New York, Department of Veterans Affairs (VA) Medical Center 
(MC).  In March 2003 and November 2004, the Board remanded 
this case.  This case was certified to the Board from the 
VAMC in Canandaigua, New York.

To the extent that the AOJ did not comply with the prior 
remand(s) such remands are vacated as the outcome is not in 
doubt and additional development would not serve any useful 
purpose. 


FINDINGS OF FACT

1.  The appellant received private medical treatment at the 
Schenectady Vascular Associates on January 29, 1999, 
Cardiology Associates of Schenectady from February 1, 1999, 
through February 11, 1999, and the Albany Medical Center on 
February 23, 1999.

2.  The appellant did not receive VA preauthorization for the 
private medical services 

3.  The appellant has no service-connected disabilities.

4.  Private treatment on January 29, 1999, from February 1 to 
11, 1999, and on February 23, 1999, was not rendered on an 
emergent basis.




CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of private 
medical expenses incurred on February 1, 1999, through 
February 11, 1999, are not met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.121 (2006).

2.  The criteria for payment or reimbursement of private 
medical expenses incurred on February 23, 1999, are not met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.121 (2006).

3.  The criteria for payment or reimbursement of private 
medical expenses incurred on January 29, 1999, are not met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).

Here, the Board observes that the VCAA notice requirements 
were not met until after the initial adjudication of the 
claims.  The claims were first considered in March 1999 by 
the Albany VAMC.  In August 2005, the Canandaigua VAMC sent 
the appellant a VCAA letter informing him of their respective 
responsibilities in obtaining evidence in support of the 
claims as well as the evidence required to substantiate his 
claims.  This notice is clearly late.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error because the appellant 
has not been prejudiced thereby.  We note that the content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the Board specifically advised the 
appellant via Remand decisions of the evidence he should 
submit if he was contending that there was an emergency 
warranting the treatment at issue.  Board Remand Decision 
dated March 2003.  Additionally, Board remand actions in 
November 2004 and June 2005 advised the appellant of the 
evidence sought in support of his claims and notified him 
that he may submit additional evidence and argument in 
support of the claims.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant VA and 
non-VA medical records have been associated with the claims 
folder along with statements from the appellant.  There is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 
VA has satisfied its duties to notify and to assist the 
claimant.

II.  Medical Claims

The appellant seeks payment or reimbursement for private 
medical care received at the Schenectady Vascular Associates 
on January 29, 1999, Cardiology Associates of Schenectady 
from February 1, 1999, through February 11, 1999, and the 
Albany Medical Center on February 23, 1999.  He argues that 
his heart problems were long-standing and emergent, that he 
was advised by VA to obtain private treatment because they 
thought he had supplemental insurance coverage that would pay 
for the services, which was not the case, and because he 
faces financial hardship from the costs of the medical 
services rendered.

A review of the evidence of record show that private medical 
services were provided as follow-up to coronary artery bypass 
surgery performed in January 1999.  The evidence of record 
shows that the services provided were non-emergent, for a 
non-service connected disability, and that the services were 
not preauthorized by VA.

Initially, the Board notes there is no evidence that the 
appellant requested or obtained proper authorization for 
payment of the private medical expenses at issue.  The 
appellant suggests that authorization was implied by the 
Medical Center's cooperation with the Albany Medical Center 
Hospital where he received his heart surgery in early 
January.  However, a report of contact (telephone) dated 
January 5, 1999, reflects that the appellant reported that he 
had Medicare and supplemental insurance, and that he was 
aware that VA undertook no responsibility for any private 
medical expenses incurred.  Regardless of whether the 
appellant had other medical insurance, he was not authorized 
to receive private medical service at VA expense.  
Accordingly, payment for the private medical expenses at 
issue based on prior authorization is not warranted.  See 38 
U.S.C.A. § 1703; 38 C.F.R. § 17.54.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
However, the criteria for reimbursement are not met.

Generally, payment or reimbursement of medical expenses 
incurred at a non-VA facility, requires that a claimant 
satisfy certain conditions as set out at 38 C.F.R. § 17.120.  
The regulation provides that : (a) The care and services 
rendered were either: (1) for an adjudicated service-
connected disability, or (2) for a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service- connected disability, or 
(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b)the services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The appellant does not satisfy any of above criteria.  He has 
no service-connected disabilities.  The records are clear and 
unambiguous in this regard, and the appellant does not 
controvert this fact.  Additionally, the private treatment at 
issue was not rendered on an emergent basis.  See Hennessey 
v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).

Thus, all the criteria under 38 C.F.R. § 17.120 have not been 
met.  Accordingly, there is no basis to establish entitlement 
to reimbursement under 38 C.F.R. § 17.120.

ORDER

Payment or reimbursement for the cost of private medical 
expenses incurred from February 1, 1999, through February 11, 
1999, is denied.  Payment or reimbursement for the cost of 
private medical expenses incurred on February 23, 1999, is 
denied.

Payment or reimbursement for the cost of private medical 
expenses incurred on January 29, 1999, is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


